MEMORANDUM *
James Metters (“Metters”) seeks habeas review of his California robbery conviction, claiming a violation of his rights (1) under the Sixth and Fourteenth Amendments by the improper dismissal of a juror and (2) under the Fifth, Sixth, and Fourteenth Amendments by the over-intrusive questioning of the jurors.
Metters failed to show that the state courts made an unreasonable determination of the facts with regard to the juror dismissal. See 28 U.S.C. § 2254(d)(2); Taylor v. Maddox, 366 F.3d 992, 999-1000 (9th Cir.2004).
Further, Metters did not raise the issue of over-intrusive questioning in his state-court direct appeal. California has a clear rule mandating that appellants raise any issue within their opening briefs, and the California Supreme Court dismissed Metter’s overly intrusive questioning argument based on that rule. See, e.g., Tiernan v. Trs. of Cal. State Univ. & Colls., 33 Cal.3d 211, 188 Cal.Rptr. 115, 655 P.2d 317, 320 n. 4 (1982). When, as here, a state court finds a petitioner’s federal claim barred because of an independent and adequate state rule, federal review of that claim is barred unless the petitioner can demonstrate cause for the default and prejudice as a result of the alleged viola tion of federal law, or, that failure to consider the claim will result in a fundamental miscarriage of justice. See Coleman v. Thompson, 501 U.S. 722, 750, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991). Metters has not met either standard.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.